Pfeifer, J.,
dissenting.
{¶ 38} Napier v. Atlantic Coast Line RR. Co. (1926), 272 U.S. 605, 47 S.Ct. 207, 71 L.Ed. 432, concerned Georgia and Wisconsin statutes that required, respectively, firebox doors and cab curtains in locomotives. As such, those statutes were directly at odds with the authority Congress delegated to federal agencies under the Locomotive Boiler Inspection Act, Section 20701 et seq., Title 49, U.S.Code, over the design, construction, and material of every part of the locomotive and tender and all appurtenances. Had the court allowed states to impose their own safety regulations as to locomotives, travel on the nation’s railways might have been disrupted due to differing regulations. Clearly, the Congress enacted the BIA to achieve uniformity, and it drew upon its powers enumerated in the Commerce Clause to do so.
{¶ 39} This case is not Napier. Here, we are not dealing with legislative regulation of specific equipment. We are dealing with tort liability for injuries allegedly caused by a product that is no longer in use. The effect on interstate commerce is nil. The “runaway train” theory of the effects of state regulation— “If each state were to adopt different liability-triggering standards, manufacturers would have to sell locomotives and cars whose equipment could be changed as they crossed state lines, or adhere to the standard set by the most stringent state,” Law v. Gen. Motors Corp. (C.A.9, 1997), 114 F.3d 908, 910-911 — is not at issue. The industry itself has moved away from asbestos. The Federal Railroad Administration reported in a 1996 report that “friable asbestos has not been used as a material in the construction of locomotives for ten years or more.” The FRA further reported:
{¶ 40} “Locomotive builders are careful to avoid the use of asbestos in new and rebuilt locomotives. Asbestos remaining in older units is believed to be encapsulated in individual components or systems. FRA could find no evidence of asbestos being a health problem for crews of older locomotives.” FRA, Report to Congress, Locomotive Crashworthiness and Cab Working Conditions (Sept. 1996), at 12-9.
{¶ 41} Since plaintiffs’ tort action for injuries allegedly caused by asbestos exposure would have no effect on the design, construction, or material of locomotives now in use, there is no danger of state common law intruding into the *421federal domain. The preemption doctrine exists to protect the federal government’s niche, not to protect a certain industry from the common law of states.
Kelley & Ferraro, L.L.P., Michael V. Kelley and Anthony Gallucci, for appellant.
Ulmer & Berne, L.L.P., Bruce P. Mandel and Timothy M. Fox; Mound, Cotton, Wollan & Greengrass, Daniel Markewich and Ellen G. Margolis, for appellee Viad Corp.
Ulmer & Berne, .L.L.P., Bruce P. Mandel and Timothy M. Fox; Baker, Lancianese & Conaty and Jon B. Orndorff, for appellee Old Orchard Industrial Corp., individually and as successor-in-interest to Vapor Corp.
Roetzell & Andress, Susan S. Box and Stephen D. Jones, urging affirmance for amicus curiae General Motors Corp.